Name: Commission Regulation (EEC) No 3265/89 of 30 October 1989 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 89 Official Journal of the European Communities No L 317/21 COMMISSION REGULATION (EEC) No 3265/89 of 30 October 1989 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereto ; Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (1989) (2), and in particular Article 1 thereof ; Whereas the abovementioned Protocol No 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, subject to the ceilings shown, above which the Customs duties applicable to Third Countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; Article 1 From 3 November to 31 December 1989, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the products listed in the Annex, originating in Yugoslavia ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. I1) OJ No L 372, 31 . 12. 1988, p. 15 . No L 317/22 Official Journal of the European Communities 31 . 10 . 89 ANNEX (tonnes) Order No CN code Description Ceiling 01.0020 3102 10 91 Other urea in aqueous solution *  32 586 3102 10 99   Other \ \  Ammonium sulphate ; double salts and mixtures of \ ammonium sulphate and ammonium nitrate : I 3102 21 00   Ammonium sulphate : l 3102 29   Other : l 3102 29 10    Ammonium sulphate-nitrate \ \ 3102 29 90    Other Il 3102 30  Ammonium nitrate, whether or not in aqueous solution : ll 3102 30 10   In aqueous solution II 3102 30 90   Other ll 310240  Mixtures of ammonium nitrate with calcium carbonate or II II other inorganic non-fertilizing substances : 3102 40 10   With a nitrogen content not exceedine 28 % by weight Il 3102 40 90   With a nitrogen content exceeding 28 % by weight II 3102 50  Sodium nitrate : Il 3102 50 90   Other fertilizers ll 3102 60 00  Double salts and mixtures of calcium nitrate and ammo ­ ll \\ nium nitrate Il 3102 70 00  Calcium cyanamide II 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or li II ammoniacal solution ll 3102 90 00  Other, including mixtures not specified in the foregoing Il || ' subheadings i 01.0210 7903 7905 Zinc dust, powders and flakes : Zinc plates, sheets, strip and foil : 1 J l 3 094